125 F.3d 857
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.L.C. COHEN, Petitioner-Appellant,v.UNITED STATES of America;  Immigration and NaturalizationService;  United States Marshal Service;  UnitedStates Bureau of Prisons;  C.E. Floyd,Warden, Respondents-Appellees.
No. 96-15358.
United States Court of Appeals, Ninth Circuit.
Submitted September 19, 1997**Filed October 9, 1997.

Appeal from the United States District Court for the District of Arizona, No. CV-95-00749-ROS;  Roslyn O. Silver, District Judge, Presiding.
Before:  KOZINSKI, MAYER,*** and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Leslie Charles Cohen, a native and citizen of Canada, appeals from the district court's dismissal of his petition for mandamus or habeas corpus.  We dismiss.


3
Cohen was in prison for mail fraud and bank fraud.  See 18 U.S.C. §§ 1341, 1344.  During his imprisonment, the INS lodged a detainer with the Bureau of Prisons.  Cohen then brought this action seeking to have the INS remove the detainer or promptly schedule and hold a deportation hearing, seeking redetermination of his status at the prison, and seeking to preclude the prison authorities from retaliating against him or using any information gained from the INS against him.  The district court denied relief, and he appealed.


4
Since then, the following facts have developed:  he has been released from prison;  he has had his deportation hearing and has withdrawn his appeal from the determination at that hearing;  he has been deported to Canada at his request.


5
We cannot order the commencement of a hearing which has already taken place, nor can we order the prison authorities to take, or to refrain from taking, actions when he is out of their custody and control.  All of that being so, we cannot grant him any effective relief at this time.  In short, this appeal is moot.  See Holloway v. United States, 789 F.2d 1372, 1373 (9th Cir.1986);  see also Ortez v. Chandler, 845 F.2d 573, 575 (5th Cir.1988).


6
DISMISSED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.  R. 34-4 and Fed.  R.App. P. 34(a)


**
 * Hon.  H. Robert Mayer, United States Circuit Judge for the Federal Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3